Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plurality of neighboring cam shafts, each of the plurality of neighboring cam shafts having at least one cam”.  After this, claim 1 recites “wherein an incoming mail-piece is conveyed into the sortation bin by multiple cams on multiple cam shafts within the sortation bin”.  It is unclear if the later recited multiple cams on multiple cam shafts are the same or different from the previously recited plurality of neighboring cam shafts, each of the plurality of neighboring cam shafts having at least one cam.  In other words, it is unclear how many different cam shafts and how many different cams are claimed in claim 1.  Claims 2-11 depend from claim 1, and therefore have the same indefiniteness issue outlined above with regard to claim 1.

Claim 12 recites “a plurality of cam shafts, each having at least one cam”.  After this, claim 12 recites “wherein an incoming mail-piece is conveyed into the sortation bin by multiple cams on multiple cam shafts within the sortation bin”.  It is unclear if the later recited multiple cams on multiple cam shafts are the same or different from the previously recited plurality of cam shafts each having at least one cam.  In other words, it is unclear how many different cam shafts and how many different cams are claimed in claim 12.  Claims 13-19 depend from claim 12, and therefore have the same indefiniteness issue outlined above with regard to claim 12.
Claim 18 depends from claim 17, which ultimately depends from claim 12.  Claim 12 recites “a plurality of cam shafts”.  After this, claim 18 recites “the cam shaft”.  It is unclear which one of the previously recited plurality of cam shafts is later referred to by the recited “the cam shaft” in claim 18.    
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-4, 6, 7, 9, 11, 12, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0110313 (Allen et al.) (hereinafter “Allen”).
Regarding claim 1, Figs. 1-9 show a stacking assembly (Fig. 1) to accept mail-pieces (14) traveling from a re-direct mechanism (40) in a first direction (right in Fig. 2), comprising: 
a sortation bin (50) containing a plurality of neighboring cam shafts (125), each of the plurality of neighboring cam shafts (125) having at least one cam (100 and/or 204) arranged along the first direction (right in Fig. 2), such that rotation of the plurality of neighboring cam shafts (125) by a driving mechanism (including the multiple drive elements shown in Fig. 4, which are in each of the sections A1-A4, B1-B4, C1-C4 and D1-D4) results in synchronized rotation of the cams (100 and/or 204) to: 
(i) guide a leading edge portion of an incoming mail-piece (14) toward a registration wall (sidewall) of the sortation bin (50), and 
(ii) urge a previously stacked mail-piece (14) away from the cams (100 and/or 204), and into the sortation bin (50), in a second direction (down) perpendicular to the first direction (right in Fig. 2),
wherein an incoming mail-piece (14) is conveyed into the sortation bin (50) by multiple cams on multiple cam shafts within the sortation bin (50).  The Allen apparatus 
Regarding claim 2, Figs. 1-9 show that each cam (100 and/or 204) in a cam shaft (125) is proximate to at least one associated cam (100 and/or 204) in a neighboring cam shaft (125) to form a cam row. 
Regarding claim 3, Figs. 1-9 show that the stacking assembly (Fig. 1) includes a total of four cam shafts (125) and a total of three cam rows. 
Regarding claim 4, Figs. 1-9 show that each cam (100 and/or 204) in a cam shaft (125) is offset along the cam shaft (125) with respect to cams (100 and/or 204) in neighboring cam shafts (125), within the same cam row, allowing them to overlap in the first direction (right in Fig. 2).
Regarding claim 6, Figs. 1-9 show that the stacking assembly (Fig. 1) is part of a mail-piece sorting device.

Regarding claim 9, Figs. 1-9 show a dampening element (99 in Fig. 5) to dampen motion of a sortation bin paddle (86) in the second direction (down). 
Regarding claim 11, Figs. 1-9 show that the plurality of neighboring cam shafts (125) do not share a common axis of rotation. 
Regarding claim 12, Figs. 1-9 show a stacking assembly (Fig. 1) to accept mail-pieces (14) traveling from a re-direct mechanism (40) in a first direction (right in Fig. 2), comprising: 
a sortation bin (50), including: 
a paddle wall (86), a plurality of cam shafts (125 and 125) each having at least one cam (100 and/or 204), such that rotation of the cam shafts (125 and 125) by a driving mechanism (including the multiple drive elements shown in Fig. 4, which are in each of the sections A1-A4, B1-B4, C1-C4 and D1-D4) results in rotation of the cams (100 and/or 204) to: 
(i) guide a leading edge portion of an incoming mail-piece (14) toward the paddle wall (86), and

a dampening element (99 in Fig. 5) coupled to the paddle wall (86) to dampen motion of the paddle wall (86) in the second direction (down). 
wherein an incoming mail-piece (14) is conveyed into the sortation bin (50) by multiple cams on multiple cam shafts within the sortation bin (50).  The Allen apparatus is capable of performing the function in the wherein clause added to amended claim 12.  Figure 1 shows that sortation bin (50) includes multiple bin sections (e.g., A1, A2, A3, A4) and Figs. 3-4 and 8 show that each bin section (e.g., A1, A2 and A3) has a cam (100) that is mounted on a shaft (125) and is capable of contacting a bottom surface of a sheet (14) to help convey the sheet (14) when a diverter (82) is in a solid-line position in Figs. 3 and 8.  If the sheet (14) is conveyed to bin section A4, it is conveyed past the cams (100, 100 and 100) mounted on the shafts (125, 125 and 125) in bin sections A1, A2 and A3 before reaching the final bin section A4 where the sheet (14) is sorted and stacked.  Thus, the sheet (14) is conveyed by multiple cams (100, 100 and 100) on multiple shafts (125, 125 and 125) before being sorted into bin section A4.  This meets the limitations of claim 12 as now amended.         
Regarding claim 16, Figs. 1-9 show that the stacking assembly (Fig. 1) is part of a mail-piece sorting device.
Regarding claim 17, Figs. 1-9 show a beam detector (30) to generate a trigger signal when a beam is blocked by the leading edge of the incoming mail-piece (14); and a controller (60), operatively coupled to the cam shaft (125), to initiate rotation of the . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Allen as applied to claim 12 above, and further in view of U.S. Patent No. 7,766,320 (Baena, Jr. et al.) (hereinafter “Baena”).  Allen discloses most of the limitations of claim 13 including a sortation bin (50) with a retraction arrangement (Fig. 5) coupled to the paddle wall (86), but does not show a spring tensioned retractor wire and pulleys, as claimed.
Baena shows that it is well-known in the art to provide a sortation bin (Fig. 1) with a spring tensioned retractor wire (including 26 and 62) and pulleys (54, 56, and 58) coupled to a paddle wall (14).  Because both Allen and Baena teach retraction Baena for the retraction arrangement (spring SG) of Allen to achieve the predictable result of retracting a paddle board.  Thus, all of the limitations of claim 13 are met by the cited combination of references. 
 Regarding claim 14, Figs. 1-9 of Allen schematically show that the dampening element (99) comprises a dashpot to provide resistance to the paddle wall (86). 
5.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Baena as applied to claim 14 above, and further in view of U.S. Patent Application Publication No. 2017/0182253 (Folk et al.) (hereinafter “Folk”).  Allen schematically shows a dashpot (99), but does not disclose that dashpot (99) resists motion through the use of viscous friction, as claimed.
Folk shows that it is common in the art to utilize a dashpot (Fig. 2) that resists motion through the use of viscous friction to provide a resistive force proportional to velocity.  See, e.g., numbered paragraph [0094].  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide the apparatus of Allen in view of Baena with a dashpot that resists motion through use of viscous friction to provide a resistive force proportional to velocity, because Folk shows that it is common in the art to utilize this type of dashpot in a dampening element.
Response to Arguments
6.	Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive.
With regard to the Allen patent, applicant argues
on a single cam shaft to convey an incoming mail-piece into a sortation bin. That is, Allen does not disclose cams on multiple cam shafts conveying an incoming mail-piece into a sortation bin. 
The examiner disagrees with this argument.  Allen teaches wherein an incoming mail-piece (14) is conveyed into the sortation bin (50) by multiple cams on multiple cam shafts within the sortation bin (50).  The Allen apparatus is capable of performing the function in the wherein clause added to amended claims 1 and 12.  Figure 1 shows that sortation bin (50) includes multiple bin sections (e.g., A1, A2, A3, A4) and Figs. 3-4 and 8 show that each bin section (e.g., A1, A2 and A3) has a cam (100) that is mounted on a shaft (125) and is capable of contacting a bottom surface of a sheet (14) to help convey the sheet (14) when a diverter (82) is in a solid-line position in Figs. 3 and 8.  If the sheet (14) is conveyed to bin section A4, it is conveyed past the cams (100, 100 and 100) mounted on the shafts (125, 125 and 125) in bin sections A1, A2 and A3 before reaching the final bin section A4 where the sheet (14) is sorted and stacked.  Thus, the sheet (14) is conveyed by multiple cams (100, 100 and 100) on multiple shafts (125, 125 and 125) before being sorted into bin section A4.  This meets the limitations of claims 1 and 12 as now amended.         
The rejections of the dependent claims 2-4, 6-7, 9 and 11-17 are also outlined above.

s 5, 8, 10, 18 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653